Citation Nr: 1520335	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-25 164A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to the establishment of eligibility under the Veterans Retraining Assistance Program (VRAP).


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The appellant served on active duty from October 1985 to December 1987 in the United States Navy and reported active duty service from November 1989 to June 1993 in the United States Army.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 administrative decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The Honolulu, Hawaii, RO currently has jurisdiction over the file.  

In September 2014, the appellant did not appear at a hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to establish eligibility under the Veterans Retraining Assistance Program (VRAP), Public Law 112-56.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.

Among the requirements for eligibility under VRAP, an applicant must have last been discharged under other than dishonorable conditions.  Public Law 112-56.  It appears the appellant had two periods of active duty: in the United States Navy from August 1985 to December 1987 with an honorable discharge.  He also apparently had service in the United States Army from November 1989 to June 1993.  The character of service for his Army service is unknown.  

In an April 2013 decision, the RO determined that the appellant did not meet the eligibility requirements for VRAP purposes based on a finding that the character of discharge from the appellant's Army service could not be verified.  The RO asked the appellant for a copy of his DD-214 from the United States Army, but the appellant has replied that he had placed it in a storage locker and it is now gone.  He has forward a copy of an Army Commendation Medal, which therefore indicates he was in the United States Army, but does not provide any details of service (for example, the unit of service) nor is it proof of the character of his service.

The Board notes that the only folder forwarded to the Board in this case appears to be the appellant's education folder, relating primarily to his claim for VRAP eligibility.  It appears the RO has asked various sources by electronic means only to verify whether the appellant had honorable service in the United States Army.

VA has a duty to verify all of the dates of active duty service as well as the circumstances and character of his discharge.  As the above discussion suggests, the education folder does not include the appellant's DD 214 Form.  It also does not include any service personnel records relating to the period of service from November 1989 to June 1993.  A review of the record reflects that the RO has not yet made a request for the appellant's service treatment or personnel records.   Without such documentation, the Board is unable to render a decision on the matter on appeal.  

On remand, the appellant's service personnel records, including his DD Form 214, and his service treatment records, should be obtained.  Records from both branches of service should be requested based on the possibility that his Army records may have been comingled with his Navy records.  If the appellant has ever made any other type of claim, such as for compensation or pension, even if the claim is based upon his active duty in the United States Navy, that file should be associated with the appellant's educational file as it may contain the necessary information to help determine the character of his Army service.  VA must confirm that such records are unavailable to ensure that its duty to assist has been fulfilled. 38 C.F.R. § 3.159(c)(2) (providing that VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency and may only end its efforts if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).

Therefore, a remand is necessary in order to associate the appellant's claims file with his educational folder and obtain the appellant's DD 214 Form as well as any service personnel and treatment records pertaining to his service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide details that might aid records custodians in locating his United States Army records such as his unit or units, and dates of service at identified locations.

2.  If it exists, locate the appellant's claims file and associate it with his educational folder. 

3.  Obtain and associate the appellant's DD 214 Forms as well as any service personnel records and service treatment records pertaining to his period of service from August 1985 to December 1987 and from November 7, 1989 to June 30, 1993 with the educational folder. 

All reasonable attempts should be made to obtain such records.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the appellant notified in accordance with 38 C.F.R. § 3.159.

4.  Contact the U.S. Army Human Resources Command and any other appropriate source and request that they provide information on the character of the appellant's active service, to include his eligibility for complete separation, dates of enlistment, terms of enlistment and re-enlistment, dates, types, and terms of any extensions of service, and dates of time lost and reason.  Include a copy of the January 2013 response to VA from DPRIS (Defense Personnel Records Information Retrieval System) in any correspondence sent to the U.S. Army Human Resources Command.  Request the appellant's form DD-214 for both periods of service as well.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the appellant notified in accordance with 38 C.F.R. § 3.159.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




